Case 1:18-cr-10307-MLW Document 53-1 *SEALED*   Filed 04/29/19 Page 1 of 19




                        EXHIBIT 1
Case 1:18-cr-10307-MLW Document 53-1 *SEALED* Filed 04/29/19 Page 2 of 19
Case l;18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 1 of 18
                                                                         FILED UNDER SEAL



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

                      V.
                                                            Docket No. l:18-cr-10307-MLW
DAREN DEJONG

                      Defendant.




                        MEMORANDUM IN AID OF SENTENCING

       Defendant Daren DeJong ("DeJong*')» by and through undersigned counsel, submits this
memorandum inconjunction with his sentencing scheduled for May 1,2019. DeJong respectfully
avers, as set forth in greater detail herein, asentence ofaone (1) year term ofprobation to include
as specific conditions that he serve six (6) months in home confmement along with the payment
ofmandatory restitution inthe amount of$14,062.50 is "sufficient, but not greater than necessary
to achieve thepurposes of theSentencing Reform Act.
                                          argument


L      Applicable Law

       Under UnitedStates v. Booker, 543 U.S. 220,259 (2005), thesentencing guidelines are no
longer mandatory. The Sentencing Reform Act requires the Court to consider guidelines ranges,
see 18 use § 3553(a)(4), but permits itto tailor the sentence inlight ofother statutory concerns.
These concems include reflecting the seriousness ofthe offense, promoting respect for the law,
providing just punishment, affording adequate deterrence, protecting the public, and effectively
providing the defendant with needed educational or vocational training and medical care. 18 USC
§ 3553(a). Section 3553(a) further directs sentencing courts to consider the nature and
circumstances of the offense; the history and characteristics of the defendant; the kinds of
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 3 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 2 of 18




sentences available; the need to avoid unwarranted sentencing disparities among defendants with
similar records who have been found guilty ofsimilar conduct: and the need to provide restitution
to any victims ofthe offense. Id.'
       The sentencing court must compute the guidelines, which are the "starting point and the
 initial benchmark," but which may not be presumed reasonable. Gall v. United States, 552 U.S.
 38, 49-51 (2007). Then, the court considers the parties' arguments, after which it makes an
"individualized assessment based on the facts presented," considering all of tlie factors under 18

 use §3553(a). Id. Ultimately, the sentencing judge must select a sentence within die statutory
 range that is "sufficient, but not greater than necessary" to satisfy the varied purposes of
 punishment identified by Congress. 18 USC §3553(a); see also 18 USC §3553(a)(l)-(2).
       The First Circuit has summarized the central principles of die post-Booker and -Gall
 sentencing procedure described above:

         This sequencing necessitates a case-by-case approach, the hallmark of which is
         flexibility. In the last analysis, a sentencing court should not consider itself
         constrained by the guidelines to the extent that there are sound, c^e-specifc
         reasons for deviating from them. Nor should asentencing court operate in the belief
         that substantial variances from the guidelines are always beyond die pale. Rather,
         the court "should consider everj' convicted person as an individual and eveiycase
         as a unique study in the human failings that sometimes mitigate, sometimes
         magnify, the crime and die punishment to ensue."
 UnitedStates v. Martin. 520 F.3d 87,91 (1 stCir. 2008) (quoting Gall, 552 U.S. at 52).
 II.     Advisory Guideline Calculations




 ' Under Booker, this Court may consider certain factors that are rejected or ignored by the
 guidelines. Sentencing courts previously were forbidden from considering, inter alia, a
 defendant's history and characteristics to the extent that they involved his mental and emotional
 condition, USSG § 5H1.3; his education and vocational skills, id. at § 5H1.2; drug or alcohol
 dependence, id. at §5H1.2; socioeconomic status, id. at §5H1.10; or lack ofguidance as ayouth,
 id. at§5H1 12. These factors can now support asentence outside the guidelines.
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 4 of 19
Case l:18-cr-10307-MLW Document 49-15 ^SEALED*                      Filed 04/19/19 Page 3 of 18




        On January 28. 2019, DeJong pleaded guilty to one (1) count ofembezzlement from an
 agency receiving federal funds, in violation of 18 USC §666(a)(1)(A), which carries a maximum
 penalty often (10) years' imprisonment. Pursuant to the plea agreement, the parties have calculated
 DeJong's adjusted offense level as follows: DeJong's base offense level is six (6) because the
 statutory offense ofconviction has astatutory maximum term ofimprisonment ofless tlien twenty
 (20) years. See USSG §2Bl.1(a)(2). A2-level enhancement applies because the agreed upon loss
 is less than $15,000, specifically $14,062.50. See id § 2B1.1 (b)(1)(B). Two additional 2-level
 enhancements apply because the offense involved sophisticated means, see id. §2B1.1 (b)( 10), and
 because DeJong abused a position ofoust. See id. § 3B1,3. Finally, the government has agreed
 to recommend the Court apply a 2-level reduction because of DeJong*s prompt acceptance of
 responsibility. See id. § 3E1.1. The parties' guideline calculation therefore results in a total
 offense level ("TOL") of 10, a criminal history category I, and a resultant guideline sentencing
 range C*GSR") of 6 to 12months' imprisonment.

         By order ofthis Court, the government conducted aftirther analysis ofthe records in its
 possession for 2015 and 2017 because the analysis it conducted to reach the agreed-upon loss
 amount was predicated solely on its analysis of2016. As a result oftheir further analysis, which
 the government submitted to U.S. Probation in connection with its Presentence Investigation, U.S.
 Probation, by including 2015 and 2017, has calculated the total loss to be $31.211.75. See PSR
 ^29. According to U.S. Probation, this raises DeJong's total offense level to 12 with a
 corresponding GSR of10-16 months' imprisonment.^ Id. at ^84.


 ^Although this would place DeJong's TOL within Zone Cwhich requires the imposition ofa
 sentence ofimprisonment that may not be substituted for aterm ofhome confinement in toto, the
 Supreme Court in GalL two (2) years after its decision in Booker, made clear that even diat aspect
 ofthe guidelines was also advisory. See GalL 552 U.S. at 58-59 &n. 11 ("If the Guidelines were
 still mandatory, and assuming the facts did not justify a Guidelines-based downward departure.
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                         Filed 04/29/19 Page 5 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED*                        Filed 04/19/19 Page 4 of 18




        DeJong respectftilly requests this Court use the GSR contemplated by the parties in the
plea agreement as its starting point when fashioning the appropriate sentence for this case and this
defendant. The plea agreement in this case was the product ofcareful negotiations between the
parties. During those negotiations, the government agreed to limit its focus, if DeJong were to
agree to the indictment as charged and, ifso agreed, stated it had no intention of conducting a
 further analysis of any other years.^ While the government could not bind itself in a written
agreement not to conduct such a further investigation, tlie government's clear expression ofits
 intent was central to thedecision to enter into theagreement the parties formed. As a result, when

 the plea agreement was executed (and at the time of DeJong's change of plea), the fiill scope of
 loss for any other year was unknown to the parlies. Inasmuch as tliis Court is rightfully entitled to
 as complete apicture as possible ofdie information the government possesses relative to DeJong's



 this would provide asufficient basis for setting aside Gall's sentence because the Guidelines state
 that probation alone is not an appropriate sentence for comparable offenses... But the Guidelines
 are not mandatory, and thus the "range ofchoice dictated by the facts ofthe case" is significantly
 broadened. Moreover, the Guidelines are only one of die factors to consider when imposing
 sentence, and §3553(a)(3) directs the judge to consider sentences other dian imprisonment.'*).
 ^The government and DeJong entered into post-indictment plea negotiations in October, 2018
 after the government informed undersigned counsel it would likely to supersede his cuiTent
 indicuuent by adding liability for 2015. In proposing the cuirent plea, the government stated, were
 they to do so, they were prepared to conduct afull and complete review ofthe defendant's, and his
 wife's, financial transactions for 2015, including credit card statements. During plea negotiations
 conducted within a hard timeline by which DeJong was asked [by die government] to decide,
 undersigned counsel asked whether die government would promise in writing itwould not pursue
 liability for 2015 or any year outside the scope ofthe indictment as it then-existed (and to which
 DeJong ultimately pleaded guilty). The government replied, in essence, that they cannot promise
 what they did not know; in order to make such apromise, they would need to look into 2015 and
 whatever they found they would be required to report to Probation as relevant conduct, pursuant
 to USSG § IB 1.3. They stated further that, by contrast, were DeJong to agree to the plea as
 proffered, they would stop their analysis where they had rested and move on. Undersigned counsel
 shared these statements with DeJong; they were determinative in his decision to plead guilty.
 DeJong and undersigned counsel both credit, and appreciate, die fact that government has
 continued to honor its signed agreement.
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                        Filed 04/29/19 Page 6 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED*                      Filed 04/19/19 Page 5 of 18




offense conduct, sotoo is the ability ofthe government (whose investigation was entirely separate
and apart from any conducted by the Commonwealth ofMassachusetts) and any defendant entitled
to engage in good-faith negotiations aimed toward, and calculated to bring about, aknowing, final
and complete resolution. There is no question this Court enjoys the authority and discretion to
 require the government to fully assess relevant conduct. That this Court insisted that be done here
 no doubt served a compelling purpose in that itsent astrong message that a blind eye must not be
 turned to any amount of corruption once discovered. Nonetheless, undersigned counsel
 respectfully, and humbly, submit that the use ofthat information, which on information and belief
 was not yet developed and purposeflilly removed from the parties calculus in order to reach an
 agreement in good faith, to raise the starting point used for determining any defendant's sentence
 may send amessage ofunintended consequence that could do harm to future negotiations between
 the government and those accused. Undersigned counsel dierefore respectfully urge this Court, the
 import ofits message having now been heard by the community to which it was directed, to employ
 its sound discretion and give effect and credit to the plea agreement carefully negotiated by the
 parties in good-faith.

         Additionally, it should be noted that undersigned counsel have lodged awritten objection
 to the calculation ofloss, as limited to 2015. While the government's careful investigation amply
 establishes both that there were a number ofhours DeJong did not work for which he was paid,
 and that he had falsified citations in order to help conceal what was happening, the government's
 specific metliodology for calculating those exact number of hours appears to be premised solely
 on the number ofhours between the first time DeJong's cruiser's radio established a connection
 and when that connection was disconnected. Undersigned counsel recognize tlie metliodology
 employed is favorable to DeJong in some respects, while in some ways it is also disfavorable to
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                        Filed 04/29/19 Page 7 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 6 of 18



him in others. Undersigned counsel also recognize that ultimately this Court would be required to
make a reasonable estimate ofthe loss based on a preponderance standard. As such, tliis is.
accordingly not an objection undersigned counsel intend to press at sentencing. Instead, they raise
this objection simply to point out they do not believe there is an entirely reliable way ofestimating
 the hours DeJong was and was not working in 2015, at least not one that involves such precision
 of analysis to allow for the use of decimals (note, the government determined loss for 2016
 involved 140.25 hours ofAIRE shifts, which suggests a greater level of precision).
        Indeed, this reality ofthe government's methodology actually underscores why particular
 weight ought to be accorded the parties' plea negotiations. Just as much as a plea negotiation
 conducted to come to terms regarding an appropriate amount ofloss is an imperfect process, so
 too is the government's methodology for detennining loss under the guidelines. This Court's order
 following DeJong's Rule 11 hearing ensured that the outcome of those negotiations was the
 product of a fair assessment of his relative culpability. As set fortli more fully below, the
 government's investigation implicated seven other officers. That said, systemic abuse involving
 some degree of sophistication to avoid detection by multiple members within the context of a
 hierarchical bureaucracy does not spring into existence within asingle calendar year of its own
 accord. That a loss was sustained in 2015 is entirely unsurprising and was contemplated as an
 almost-certainty by both parties when it came to its agreement to plead guilty to 2016 conduct,
 alone. The question therefore, it would seem to undersigned counsel, devolves to whetlier the
 Sentencing Commission's directive to use loss as aone-size-fits-all proxy for culpability makes
 any real sense as the starting point in this context, or whether the range envisioned by tlie parties
  and the product of their negotiations with aparticular understanding of the circumstances ofthis
  case ought to be accorded greater deference. The government stands by the plea agreement just as
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                         Filed 04/29/19 Page 8 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 7 of 18



much as undersigned counsel do. It is therefore respectfully requested this Court adopt die starting
point die parties believed would be appropriate when their agreement was reached.

in.     The Requested Sentence IsSufRcient, But Not Greater Than Necessary, To Comply
        With The Statutory Purposes Set Forth In Under theSentencing Reform Act.
        After determining the guideline range, this Court must consider whedier the statutory
 factors warrant an ultimate sentence above orbelow the guideline range. UnitedStates v. Jimenez-
 Beltre, 440 F.3d 514, 518-19 (1st Cir. 2006). The Supreme Court has emphasized that section
 3553(a) is "more than alaundry list ofdiscrete sentencing factors; rather, it is atapestry offactors,
 through which runs the thread ofan overarching principle." UnitedStates v. Rodriguez, 527 F.3d
 221, 228 (1st Cir. 2008), citing Kimbrough v. U.S., 552 U.S. 85, 101 (2007). That tenet - the
 "parsimony principle" —instructs "district courts to Mmpose asentence sufficient, but not greater
 than necessary' to accomplish the goals ofsentencing." Id., quoting 18 USC §3553(a).
         DeJong's offense conduct is without question deeply disconcerting and deserving of
 punishment. It is respectfully submitted, however, that the contours ofthat punishment ought to
 be shaped by the nature of DeJong's long and distinguished service in law enforcement which
 preceded the offense, as well as the circumstances out of which his offense conduct arose, his
 recent efforts to take responsibility for both its commission and its remediation, his pereonal
 circumstances at present, and also all the prior sentences imposed upon similarly situated officers.
 The sentence recommended herein, aone (I) year term ofprobation, to include aspecific condition
 that he be held on home confinement for six (6) montlis, and the fact he will be required to make
 restitution in the amount of$14,062.50. undersigned counsel submit, appropriately balances the
 various §3553 factors and thereby achieves the aims ofsentencing.
         A. Offense Conduct
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                        Filed 04/29/19 Page 9 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 8 of18




        As set forth in the government's sentencing memorandum, the Massachusetts State Police
("MSP") initiated two (2) overtime programs: the so-called "AIRE" (Accident and Injury
 Reduction Effort) and "X-Time" programs. These programs, which were 4-hour and 8-hour long
 shifts, respectively, were intended to incentivize MSP Troopers to work additional hours and
 thereby increase Trooper presence along the Massachusetts Turnpike ( 1-90 ). During diese shifts.
 Troopers were responsible for traffic enforcement and were expected to target aggressive drivers
 and speeding. In order toJustify the additional cost ofdeploying additional Troopers for overtime
 shifts, the Troopers were expected to write eight (8) to ten (10) citations during their AIRE shift
 and twelve (12) to fifteen (15) citations during their X-Team shift or be subject to reprimand by
 commanding officers.

         DeJong has admitted to abusing these overtime shifts by receiving overtime pay for hours
 he did not work. Some days, DeJong worked fewer overtime hours than he claimed he had worked,
 while others DeJong did not work at all. To make it appear he was working these hours as well as
 to meet his ticket quota, DeJong also admitted he submitted traffic citations which had been
 falsified in some way, for example, by fabricating them altogether by mnning license plates for
 motorists he did not stop during his normal shift, or by altering die date/time in which acitation
 had been issued to match overtime hours he claimed to have worked."* Pursuant to the Plea
 Agreement, in this case, the paities have agreed the number of overtime hours for which DeJong
 was paid but did notwork was 140.25 hours ofAIRE shifts and 47.25 hours ofX-Team shifts over
  the course of2016. DeJong was paid approximately $75 per hour resulting in aloss to the MSP of
  $14,062.50 during that year.




  •* Because tlie tickets were never submitted to the RMV, motorists were not actually cited or fined,
  their drivingrecords were not affected.
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                        Filed 04/29/19 Page 10 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 9 of 18




         B. Proffer with the Massachusetts Attorney GeneraPs Office

        The government afforded DeJong an opportunity to cooperate with its own investigation,
 which he declined. The emotional and psychological fallout stemming from his retirement from
 the force under deeply shameful circumstances, as well as the uncertainty ofthe road ahead, was
 too great at tlie time. He was also concerned about negative repercussion for his son. Nathan, who
 remains actively employed as aMassachusetts State Trooper. However, having come to temis with
 his own misconduct and, in particular, after observing that many ofthose within the State Police
 command-structure who helped to foster the culture in which that misconduct developed had yet
 to be prosecuted, DeJong agreed to provide information in an effort to assist aparallel investigation
 conducted by Massachusetts State Attorney General when approached by members ofthe AG's
 Public Corruption unit. Notably, he made this decision not only after being expressly told he was
 not a target ofthe Commonwealth's investigation and that there were no plans to pursue state
 charges against him,-^ but also knowing the government, regardless ofany utility ofthe information
  he provided the Commonwealth, would not recommend adeparture for substantial assistance in a
  [state] investigation separate from its own.^
         On April 10,2019, DeJong gave anearly three (3) hour proffer to lawyers with the Public
  Corruption unit and State Police Investigators, during which he described how the AIRE shifts had




  ^ This was not only made clear to undersigned counsel during the Commonwealtli's initial
  telephone outreach in which they requested DeJong's cooperation, but was also repeated to
  DeJong, in person, by members ofthe Public Corruption Unit at the start ofhis proffer.
  ®Undersigned counsel were told by the government when they advised them of DeJong's
  requested proffer to the Commonwealth that the government would not consider granting him
  substantial assistance credit in aid of his federal sentencing.
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 11 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 10 of 18




 been abused by himself, other Troopers,^ as well as shift commanders. He described this as a
 practice which had developed over the years and provided specific examples of how that practice
 came to be. For example, he recalled||^^m|||who always seemed to have ashift when it
 was raining (i.e. when MSP policy required them not to engage in traffic enforcement due to the
 heightened safety risks created by poor weather conditions and the interference with radar/lidar
 caused by precipitation), sent him atext message one morning to the effect that they would not be
 writing citations that day and diat he should go home and be with his family.
         He recalled another time while silting outside the barracks atSP Weston when he received
 aphone call from adifferent^^^|who stated 'Sve've all agreed not to write,** that "it would
 be best ifwe were on the same page,'* with instructions not to tell anyone oftheir conversation and
 that he should "run silent, run deep" (which DeJong took to mean that he should not attract
 attention, not stop any cars, and just go home). This same                          occasions told
 DeJong to"takea slow ride home."

         DeJong also described occasions where two (2) other
                                                        advised            because the

  beginning to worsen that he should begin writing citations early. DeJong advised he knew they
 had also begun writing early, themselves, because he could recall heating over die radio other
  officers checking iftheseHmHwere "okay," which Troopers are trained to do ifthey observe
  another in the midst ofa traffic stop.




  ^ Although the bulk of his proffer was primarily focused on the activities of|
  ^••••he          also described observing one of his fellow cliarged troopers, Gregory Raflery,
  \R^^^^nced to three (3) months imprisonment followed by one (I) year ofsupervised
  release, see U.S. v. Rqffery, No. I8.CR-I0203-WGY. shredding stacks of citation copies. He
  opined these were unused/unsubmitted fake tickets written by Raftery which he ultimately chose
  not tosubmit tosupport claimed stops during AIRE shifts.
                                                  10
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 12 of 19
Case l:18-cr-10307-MLW Document 49-15^SEALED* Filed 04/19/19 Page 11 of 18




        Finally, he recalled that on various occasions he had observed one|
 the C-AIRE shift (which was supposed to run from 3:30pm to 7:30pm) commence with writing
 tickets as early as 1:00pm. This, in turn, would make it difficult tor DeJong and other officers to
 reach their own ticket quotas since^^^HmH^^ljwould lay claim to what came to be
 understood as areas with heightened incidents ofspeeding or, during rush hour* areas along 1-90
 that was less congested with traffic and therefore with greater opportunity for motorists to be
 speeding. None ofthese^HHon informationand belief, have yet beencharged by the State.
 DeJong, however, named each, described their practices, how they treated the ticket quotas, and
 provided personal cell-phone numbers for each from wliich he would receive the phone calls
 described above.

         When asked about the ticket quota* he advised that all but one (l)^^Hhe worked
 with during AIRE shifts would routinely admonish othertroopers for failing to meetit He recalled
 a specific instance where


                                                        DeJong* in what was an emotional moment

 explained why it was so dangerous to attempt to conduct traffic enforcement during rush hour,
 when he described an instance where a young trooper who did not heed his warning not to lend
  assistance during astop DeJong was conducting was killed when struck by another motorist
         Police work is of course dangerous enough with each encounter with fraught with
  unknowns. The interstate highway is no different To exacerbate those unknowns by implementing
  whatcan only be described as, and is now acknowledged to be, acitation quota system* even during
  rush hour AIRE shifts, appears to lay the foundational mortar to the abuse at issue here. The
  psychological effect this may have on officers late in their careers who, like DeJong know first-

                                                  II
Case 1:18-cr-10307-MLW Document 53-1 *SEALED* Filed 04/29/19 Page 13 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 12 of 18




 hand the dangers oftraffic enforcement during rush hour, ought not be understated. On top ofthis,




 systemic abuse begins to find greater structure and reinforcement In the instant case, the
 government was able to identify misconduct perfonned by different officers
                  Iin seemingly discrete fashion without any real coordination.!



                                                           lOeJong gave his entire adult life to his
 career and was otherwise acredit to the force. He isdeeply ashamed by his own behavior and that
 of his brothers, and is not in the least excusing it. Nonetheless, he realized that in agreeing to
 proffer to the Commonwealth, he was providing another type of "repayment'' towards making
 amends for his wrongdoing that is ofan entirely different nature than the restitution he will be
 required to pay in the instant case. He has offered to give additional proffer(s) to tlie
 Commonwealth, as needed, and would welcome as acondition ofthe proposed term ofprobation
 tliat he continue to be pennitted to make himself available for turther interviews with the
 Massachusetts Attorney General's Office, if/when requested.
         C DeJong's Service In Law Enforcement

         DeJong began his career in law enforcement in 1984 when he was hired by the Northbridgc
  Police Departmentas apermanent intermittent police officer, aposition he held while also working
  full-time for Duggan Construction. In tlie spring of1985, DeJong eamed a Bachelor ofScience
  in Criminal Justice from Bryant College and a year later he left Northbridge PD to attend the
  Massachusetts State Police Academy. He graduated second in his class in December, 1986 (and

                                                 12
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 14 of 19
Case l:18-cr-10307-MLW Document49-15 *SEALED*                      Filed 04/19/19 Page 13 of 18




 first in physical fitness, having set a state police record for number of push-ups in a minute).
 DeJong worked briefly for the State Police but decided to return to Northbridge PD in 1987.
 However, in May, 1992, in the wake offiscal shoitages and in the face oftlireatened layoffs,
 DeJong returned to tlie State Police (where he was initially assigned to the SP Lee barracks, an
 over one hundred (100) mile commute from his residence in Uxbridge where he was raising young
 children). He left Nortlibridge PD after five (5) years ofservice, which included a stint in an
 undercover capacity for the Southern Worcester County Drug Task Force, with no incidents or
 negative complaints. After tliirty-two (32) years' service as a full-time police officer, twenty-
 seven (27) ofwhich were with Slate Police, DeJong retired in March, 2018 after being advised of
 the internal affairs investigation which gave rise to the instant prosecution. The following
 highlights ofthat career are offered, not to excuse the criminal conduct DeJong engaged in toward
 the end ofthis career, but to provide amore complete account oftlie otherwise selfless service he
  performed during his three-decades tenure as apolice officer:
     • In die fall of1989 the Northbridge PD, in conjunction with the National Guard Air wing,
       conducted flyovers ofNorthbridge in search ofmarijuana grow operations. One was
         located by DeJong who later executed asearch warrant for the premises which required
         him to enterswampland to recover the marijuana plants. While wading through the swamp,
         he inadvertently made contact with asubmerged fishing line which was connected to acar
         bomb secured to atree and used to power makeshift pipe bomb. The pipe bomb's area of
         effect upon detonation narrowly missed his legs, the sound of which caused DeJong to
         believe he was being fired at by someone with ashotgun. The owner ofthe premises was
         later convicted ofnarcotics charges and for placing improvised explosive devices.
      • In die summer of1989, DeJong responded to a report ofavehicle overturned in Meadow
         Pond located in Whitinsville where people could be heard screaming from die water.
         DeJong, with the assistance of another officer, immediately dove into the pond while
         dressed in full uniform and was able to save two (2) ofthe three (3) occupants. Despite
          repeated attempts to free him, the operator ofthe vehicle died while submerged. His body
         was recovered by an underwater rescue team deployed by the local fire department.
      • In the fall of1992, DeJong, who was off-duty and driving home from a run at a nearby
          track in his personal vehicle, obseived an individual who had escaped from Milford District
          Court three (3) days prior; die individual was wanted in both Massachusetts and Rhode
                                                  13
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                    Filed 04/29/19 Page 15 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 14 of 18



      Island. DeJong was able to identifj' dds man having previously arrested him. He called for
      backup but, after five (5) minutes, fearing the man would escape, attempted to effectuate
      his arrest and was able to subdue him until Oxbridge PD arrived to place the man in
      handcuffs. DeJong received a commendation for this arrest the following year.
      In 1993, DeJong was transferred to SP Sturbridge, which was known as one ofthe largest
      drug interdiction baitacks in the Commonwealth due to its proximity to 1-84. where he was
      assigned as the court/narcotics evidence officer. While working with the Narcotics
      Inspection Unit, DeJong conducted research to detennine that the evidence locker had been
      storing evidence from some three hundred fifty (350) closed narcotics cases dating as far
      back as 1970. At DeJong's recommendation, changes were implemented at SP Sturbridge
      tothe barracks' handling and storage of narcotics evidence.

       In 1996. DeJong was dispatched to a non-denominational church in Brimfield to respond
       to areport of amissing priest. The church was located on afarm. During a search of tlie
       property DeJong discovered a large amount of coagulated blood in one of the fields and
       requested all parishioners remain inside the church. The priest's body was later found on
       power lines approximately a half-mile away from the church; one of the parishioners, a
       parolee on a work-release program, was charged witli the priest s rnurder. DeJong s
       testimony proved crucial at aUial which culminated in a murder conviction.
       In the summer of2005. DeJong was the first to respond to an assault ofmembers ofthe
       *'Outlaw" motorcycle gang by members of the Hell's Angels at the westbound Charlton
       Service Plaza. An altercation had apparently erupted when one of the Helfs Angels
       members struck one ofthe Outlaw members, an enforcer for the gang, while he was fiieling
       his motorcycle; this apparently was in retaliation for ashooting homicide ofaHell's Angels
       member amonth prior. When DeJong arrived, one ofthe Outlaw members was found near
       the doors to the store front after being beaten by Hell's Angels members who had used
       dieir helmets as weapons. DeJong put out aBOLO and approximately fourteen (14) Hell s
       Angels members were later stopped and arrested. Six of them were later identified as the
       responsible parties with the help of awimess to the assault who reviewed an array of
       potential suspects put together by DeJong. Astate-wide crackdovvn on motorcycle gangs
       ensued which targeted the Helfs Angels in particular, resulting in multiple arrests
       tliroughoutthe summer.

       On March 16tli, 2016 Trooper Thomas Clardy was struck and killed while working an
       AIRE shift on 1-90 near Charlton. DeJong, who knew Tpr. Clardy well and was friendly
       with him and his family, responded to the scene. He and Trooper Todd Glidden
       accompanied Tpr. Clardy's totaled cruiser and the responsible motorist's vehicle as
       evidence to headquarters. DeJong repoits this incident took aparticularly acute emotional
       toll on him.

       In April, 2017, DeJong assisted Lt. James Canty with astop for apotential narcotics GUI.
       When the motorist refused to exit his vehicle, DeJong attempted to unlock the front driver's
       side door. While reaching overthe driver's window, which had been shattered, the motorist
       grabbed hold ofDeJong's arms and dragged them over the glass. DeJong received stitches
                                                14
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                       Filed 04/29/19 Page 16 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED*                     Filed 04/19/19 Page 15 of 18




        to suture multiple lacerations caused by the glass: the motorist pleaded guilty to OUl
        charges.

    • On May 30,2017, DeJong participated in ahigh-speed chase originating in Auburn as the
        "lead chase" vehicle. The suspect, successfully evaded arrest by Auburn PD for an
        attempted narcotics sale after being tasered twice, led the State Police on an approximately
        twenty (20) mile chase before crashing his vehicle on an oft-ramp from 1-495. Thereafter,
        the suspect exited his vehicle, threw a fireami at another trooper, and was arrested by
        DeJong without further incident.

    • On March 19, 2018, the day before DeJong was placed on administrative leave, he and
      Trooper Kevin O'Brien responded to a report ofa possible body in the roadway on 1-90
      near Grafton. When DeJong arrived, he found amale hovering overa body that was supine
        along the line dividing the breakdown and right travel lanes. The man, DeJong learned,
        was with the body of his seventeen (17) year old daughter, who he had found after
        searching for her during the night. It appeared to DeJong that she had jumped from the
        overpass"onto 1-90. After her body was recovered, DeJong stayed with the man in his
        cruiser and attempted to comfort him; DeJong feared for the man s safety due to his
        understandably broken emotional condition. The father explained to DeJong that his
        daughter was on the National Honor society and was set to travel across country for a
        national robotics competition. The following week, DeJong and Tpr. O'Brien attended the
        youngwoman*s wake.

 While the foregoing, as noted at the outset, in no way excuses DeJong's offense conduct, the nature
 of his career strongly suggests his state of mind and motivations underlying that conduct was
 aberrational and incongruous to his professionalism and commitment to duty. The fact that the acts
 he committed were done within the context of a rigorously enforced citation quota system also
 suggest they were unlikely motivated by greed. The incidents outlined above amply demonstmte
 that DeJong sacrificed much, and otherwise performed his duties admirably, over tlie course ofhis
  long career. Undersigned counsel respectfully submit this Court, when fashioning an appropriate
 sentence, should also consider whether aterm ofincarceration atafederal prison is truly "sufficient
  but not greater than necessary" for his offense conduct when weighed against the balance of his
  lengthy career in law enforcement.

         D. Comparative Sentencing



                                                  15
Case 1:18-cr-10307-MLW Document 53-1 *SEALED* Filed 04/29/19 Page 17 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED* Filed 04/19/19 Page 16 of 18




        Thus far, Gregory Raftery and Eric Chin are the only other indicted troopers who have
 been sentenced as ofthedate of this filing. Rafleiy's plea agreement reflects a restitution amount—

 $51,337—substantially greater than what was calculated for DeJong even after inclusion of2015.
 He was sentenced to a term of three (3) months' imprisonment followed by one (I) year of
 supervised release. Likewise, Chin, who also had atotal offense level of10. was sentenced to one
 (1) day ofincaiceration deemed served, followed by one (1) year ofsupervised release. Asimilar
 case, prosecuted in Suffolk County, in which Sergeant William J. Woodley ofthe Boston Police
 Department resigned after "fraudulently collecting nearly $13,000 in overtime he never worked
 between June and October 2016" should also be considered for comparative sentencing purposes.®
 Pursuant to a plea agreed to by the Suffolk County District Attorneys Office, Woodley was
 sentenced to an eighteen (18) month continuation without afinding which included as acondition
 that he repay the money he collected. By virtue ofthis particular disposition, his case will be
 dismissed at the end ofthat time and his record *Sviped clean" ofconviction. Finally, each ofthe
 plea agreements of the other indicted tioopers who have not yet been sentenced have similar
 restitution amounts as DeJong and all contain die same recommendation by the government. It is
 respectfully submitted the proposed sentence here, aone (I) year term ofprobation which includes
  as a condition that he be subject to six (6) months of home confinement, would constitute a
  sentence on aparity with those fairly anticipated in other cases, particularly when Juxtaposed with
  tiiose that were actually imposed in the case ofRaftery, Chin and Woodley.



  ®See ChargesAgainst Boston Officer DisappearAfter Private Court Hearing, Wallack, T. Boston
  Globe, December 8,2018. <available athttps://www.bostonglobe.com/metro/2018/12/07/charges-
  against-boston-Dolice-officer-disaPDear-after-private-court-
  hearing/BzDUiCcGPd9kdpaoJcu2XN/storv.html> Because the charges covered a mere four (4)
  months period, it can be assumed, but is neither alleged nor established, there may have been
  "relevant conduct" in his [state] case as well.
                                                    16
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                        Filed 04/29/19 Page 18 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED*                       Filed 04/19/19 Page 17 of 18




        E. Present Circumstances & Summary

        DeJong dedicated his entire life to his career in law enforcement. He resigned from the
 force under what can only be described as disgraceful circumstances and has felt at times
 insurmountable shame at the conduct which has tarnished, notonly his own reputation, but also

 that ofthe institution he gave his life to serving. Since the time ofhis indictment, he has faced
 significant public ridicule and has even received hate mail at his residence. On top ofthis, DcJong's
 wife suffers from|||^^^^^^^^A doctor's appointment yesterday, on April 18,2019. was
 scheduled outofaconcern for^m^m^ shewas advisedshe will need to haveroutine
 medical appointments, every three (3) months, to monitor them given adistinct possibilityj
                            only this but as aresult ofhis plea, DeJong now faces the near-certainty
 he and his family will be deprived ofhis thirty-two (32) years accrued pension in light ofhis
 conviction; other troopers already are under review by the state Retirement Board for the same
 misconduct.^ Despite no promises ofleniency, however, DeJong has made an effort to make things
 right to the bestofhis ability and will continue to do so regardless ofany sentence this Court might
 impose.

         Tlie letters ofsupport filed herewitlt amply support aview ofa selfless law enforcement
  professional, loving father and husband to two (2) adult men (one ofwhom followed in his father's
  footsteps and is employed as atrooper with the MSP), who has served the Commonwealth for over
  diirty (30) years with dedication, honor and loyalty. He respectfully submits asentence to aone
  (1) year term of probation which includes a specific condition that he serves six (6) months in




  ^The government correctly points out that DeJong's pension is based upon his straight salaried
  pay. and notondetail or overtime pay.
                                                   17
Case 1:18-cr-10307-MLW Document 53-1 *SEALED*                      Filed 04/29/19 Page 19 of 19
Case l:18-cr-10307-MLW Document 49-15 *SEALED*                     Filed 04/19/19 Page 18 of 18




 home confinement, and also pay restitution in the amount of$14,062.50. appropriately balances
 the tapestry offactors setforth in 18 USC §3553.
                                         CONCLUSION


        Based on the foregoing, DeJong respectfiilly requests this Honorable Court sentence him
 to aone (1) year term ofprobation which includes, as acondition, that he serves six (6) months in
 home confinement, as well as restitution in the amount of$14,062.50. In die event this Court
 imposes a sentence of incarceration, he respectfully requests ajudicial recommendation to the
 Bureau ofPrisons that he be designated to the Camp at FMC Devens so he may be confined as
 close as possible to his wife and children, and also that he be granted the ability to self-report
 within forty-two (42) days to any facility to which he may be designated.
  Dated: April 19,2019
                                              Respectfully submitted,
                                              DAREN DEJONG
                                              By and through his attorneys,

                                                /s/ R. Bradford Bailey
                                              R. Bradford Bailey, BBO#549749
                                              Adamo Lanza, BBO#689190
                                               BRAD Bailey Law, P.C.
                                               10 Wintiirop Square, 4*^* Floor
                                               Boston, Massachusetts 02110
                                               Tel.: (857) 991-1945
                                               Fax: (857)265-3184
                                               brad@bradbaileylaw.com



                                       Certificate of Service


         I, R. Bradford Bailey, hereby certify that on this die 19"' day ofApril, 2019,1 caused a
  true copy ofthe foregoing motion to be served upon all necessary parties to this matter by virtue
  of electronically filing die same via the CM/ECF system.
                                               /s/R. Bradford Bailey
                                               R. Bradford Bailey, Esq.


                                                  18
